Case 21-32261 Document 40-24 Filed in TXSB on 07/26/21 Page 1 of 7




             EXHIBIT G-16
Case 21-32261 Document 40-24 Filed in TXSB on 07/26/21 Page 2 of 7
Case 21-32261 Document 40-24 Filed in TXSB on 07/26/21 Page 3 of 7
Case 21-32261 Document 40-24 Filed in TXSB on 07/26/21 Page 4 of 7
Case 21-32261 Document 40-24 Filed in TXSB on 07/26/21 Page 5 of 7
Case 21-32261 Document 40-24 Filed in TXSB on 07/26/21 Page 6 of 7
Case 21-32261 Document 40-24 Filed in TXSB on 07/26/21 Page 7 of 7
